Citation Nr: 1315054	
Decision Date: 05/07/13    Archive Date: 05/15/13

DOCKET NO.  08-12 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to July 18, 2006. 

2.  Entitlement to a disability rating in excess of 50 percent for PTSD from July 18, 2006. 

3.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969. 

The increased rating claims come before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO), located in Hartford, Connecticut, which increased the disability rating for the PTSD to 50 percent disabling, effective July 18, 2006, the date of the Veteran's increased rating claim.

Following the perfection of his appeal, the Veteran proffered testimony before the undersigned Acting Veterans Law Judge (AVLJ) via a videoconference hearing, with the Veteran in Hartford and the AVLJ in Washington, DC.  Said hearing occurred in March 2009; a transcript of that hearing was prepared and has been included in the claims folder for review. 

In a July 2009 decision, the Board denied entitlement to a rating in excess of 30 percent for PTSD for the period prior to July 18, 2006, and separately remanded the claim for a rating in excess of 50 percent for PTSD for the period beginning on July 18, 2006.  The Board's denial of a higher rating prior to July 18, 2006, was vacated pursuant to a July 2010 Joint Motion for Partial Remand and a July 2010 Order of the United States Court of Appeals for Veterans Claims (Court).  

The post-remand development as to the time period beginning July 18, 2006, was then completed, and both issues were again returned to the Board.  In March 2011 and May 2012, the Board then remanded both issues to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appeal has since been returned to the Board. 
In a March 2013 statement, the Veteran indicated that he was recently laid off from his employment, which he believes is because of his PTSD symptoms.  Thus, the Board finds that this evidence raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The RO certified this appeal to the Board in January 2013.  Subsequently, additional evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the RO initially consider this evidence in a statement dated in March 2013.  38 C.F.R. §§ 20.800, 20.1304 (2012).

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand, along with the Veteran's paper claims file.

The appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, regarding the TDIU claim, the Veteran has not been provided with a proper duty-to-assist notice letter and has not completed the VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability.  The Veteran must be provided with this requisite notice and asked to complete the VA Form 21-8940.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2012); see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a recent March 2013 statement, the Veteran indicated that he was recently laid off from his employment, which he attributed to his PTSD symptoms.  The Board finds that his former employers should be contacted to verify the cause of his termination.

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Attach a VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, and ask the Veteran to complete the form regarding his employment at Traveler's Insurance and Zurich Insurance in as much detail as possible.  

2.  The Veteran should submit any treatment records from Dr. John Schloss for treatment he has received for PTSD since May 2012.  

3.  Following receipt of the VA Form 21-8940, the RO should send a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to Traveler's Insurance and Zurich Insurance for verification of the dates of employment and the reason for the termination of employment.

4.  The RO/AMC should associate VA treatment records since May 2012 with the claims file.

5.  Thereafter, the RO/AMC should readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran must be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

